Citation Nr: 1521342	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-26 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984 and from July 2005 to March 2007.  He also had service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued denials of service connection for right ear hearing loss and left ear hearing loss because the evidence submitted was not new and material.

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2013, the Veteran notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO denied the Veteran's claims for service connection for right ear hearing loss and left ear hearing loss.  The Veteran was notified of this decision and he did not file a timely appeal. 

2.  Regarding the issue of service connection for right ear hearing loss, evidence received since the July 2010 decision is either cumulative or does not raise a reasonable probability of substantiating a claim for service connection.

3.  Regarding the issue of service connection for left ear hearing loss, evidence received since the July 2010 decision is either cumulative or does not raise a reasonable probability of substantiating a claim for service connection



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service connection for right ear hearing loss has not been received.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

2.  New and material evidence to reopen the claim for service connection for right ear hearing loss has not been received.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, the RO provided a notice letter to the Veteran in December 2011.  The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for the previous denials of the service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.




Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118. 

Moreover, the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Analysis

In April 2010, the Veteran submitted a claim for service connection for right ear hearing loss.  The RO subsequently interpreted the claim to include a claim for service connection for left ear hearing loss.  The claims for both ears were denied in July 2010 on the basis that although there was evidence of current hearing loss in both ears, neither ear's hearing loss was due to the Veteran's active service.  With regard to the right ear, there was no evidence of hearing loss for VA purposes after the Veteran's first period of active service (November 1981 to November 1984), and there was no evidence that the current hearing loss manifested within one year after the Veteran's second period of active service (July 2005 to March 2007).  Moreover, the competent and credible evidence indicated that the current right ear hearing loss was not related to noise exposure during military service.  With regard to the left ear, the current hearing loss manifested more than one year after the Veteran's first period of active service, and before the Veteran's second period of active service, and there was no evidence that the Veteran's left ear hearing loss permanently worsened as a result of his second period of active service to establish service connection by aggravation.  The Veteran was notified of the decision and he did not perfect an appeal.  The decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.

The evidence of record at the time of the July 2010 decision consisted of the Veteran's service treatment records; the Application for Compensation and/or Pension Benefits received on March 31, 2010; a VA examination from VAMC-Charleston, SC dated June 21, 2010; VCAA notice response received on June 24, 2010, with attached medical records including audiology treatment records from the Navel Health Clinic dated July 21, 2009 and 3 Air Force Reserve hearing conservation data records dated in June 2009, April 2008, and April 2007.

The additional evidence received in support of his claim to reopen consists of the Application for Compensation and/or Pension Benefits received on November 25, 2011; VCAA notice response received on January 3, 2012, with an attached statement by the Veteran and an audiology test by Dr. R.W. dated September 15, 2011; treatment records from the Charleston, SC VAMC from November 2008 to July 2013; a notice of disagreement received on August 8, 2012, including a hearing conservation examination dated July 14, 2012, hearing conservation data records from June 2012, and an Air Force memorandum regarding a permanent threshold shift (PTS) dated June 7, 2012; and a VA Form 9 received on September 17, 2013.

The Board finds that the evidence submitted since the July 2010 rating decision is new because this evidence was not part of the record at the time of the decision.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claims for service connection for right ear hearing loss and left ear hearing loss.  

With regard to the claim for service connection for right ear hearing loss, the evidence does not address pertinent symptoms or diagnosis of hearing loss during the Veteran's periods of active service, that the Veteran was diagnosed within one year after discharge from active service in November 1984 or March 2007, or that the current right ear hearing loss is related to active service.  Although the evidence is relevant to support the Veteran's contention that he has a current diagnosis of right ear hearing loss, this evidence is not relevant to the requirement that the hearing loss be related to active service.  As such, this evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss.  This evidence also does not raise a reasonable possibility that the right ear hearing loss is otherwise related to the Veteran's active service.  The Veteran has not presented evidence that speaks directly to the element which was not of record, namely, that there is a link between the Veteran's active service and the right ear hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for right ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

With regard to the claim for service connection for left ear hearing loss, the evidence does not address pertinent symptoms or diagnosis of hearing loss during the Veteran's first period of active service, that the Veteran was diagnosed within one year after discharge from active service in November 1984, a nexus to the first period of service, or that the current left ear hearing loss got worse during his second period of service.  Although the evidence is relevant to support the Veteran's contention that he has a current diagnosis of left ear hearing loss, this evidence is not relevant to the requirement that the hearing loss be related to active service.  As such, this evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  This evidence also does not raise a reasonable possibility that the right ear hearing loss is otherwise related to the Veteran's active service, including that the Veteran's second period of active duty aggravated the left ear hearing loss that developed between the Veteran's first period of active service and second period of active service.  The Veteran has not presented evidence that speaks directly to the element which was not of record, namely, that there is a link between the Veteran's active service and the left ear hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for left ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.






ORDER

New and material evidence not having been received, the appeal to reopen service connection for right ear hearing loss is denied.

New and material evidence not having been received, the appeal to reopen service connection for left ear hearing loss is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


